Citation Nr: 0309149	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  03-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than April 3, 2002 
for the award of service connection for adenoid cystic 
carcinoma of the trachea with metastases to the lung on the 
basis of clear and unmistakable error in a March 1998 rating 
decision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1984 to October 
1994.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the veteran requested a Travel Board 
hearing on his April 2003 substantive appeal.  In response to 
an April 2003 letter concerning this hearing, the veteran 
withdrew his request in May 2003.  The Board also notes that 
the substantive appeal included a request for a Decision 
Review Officer (DRO) hearing.  The report of the informal DRO 
conference held in April 2003 has been associated with the 
claims folder.     


FINDINGS OF FACT

1.  The RO denied service connection for adenoid cystic 
carcinoma of the trachea in a March 1998 rating decision.  
The veteran did not initiate an appeal of that decision upon 
notice of the denial.  

2.  The veteran submitted a reopened claim for service 
connection for adenoid cystic carcinoma of the trachea on 
April 3, 2002.  The RO granted service connection in a 
September 2002 rating decision, effective from the date of 
the April 2002 claim.  

3.  The veteran has not raised a valid claim of clear and 
unmistakable error in the March 1998 rating decision.


CONCLUSION OF LAW

An effective date earlier than April 3, 2002 for the award of 
service connection for adenoid cystic carcinoma of the 
trachea with metastases to the lung on the basis of clear and 
unmistakable error in a March 1998 rating decision is not 
established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.200, 20.302 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  However, the 
only issue currently before the Board is an allegation of 
clear and unmistakable error in an RO rating decision.  The 
VCAA is not applicable to such claims.  See Parker v. 
Principi, 
15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 
165 (2001).  The Board may thus proceed to evaluate the claim 
without further VCAA discussion.  

Factual Background

The veteran submitted his original claim for service-
connected disability compensation in August 1995.  The 
specified disorders were shoulder, left foot, hearing loss, 
and cracked ribs.  The RO addressed these issues in a January 
1996 rating decision.  

In December 1997, the RO received the veteran's claim for 
service connection for adenoid cystic carcinoma.  The veteran 
states that the doctors thought the tumor was quite old due 
to its large size and slow rate of growth.  The veteran 
alleged that the tumor was present at the time of his 
discharge from service in October 1994.  

Private treatment records showed that the veteran initially 
presented to Corvallis Clinic for evaluation of hoarseness 
and questionable neck mass in July 1997.  He had an episode 
of hoarseness in October 1996 with subsequent episode 
currently that had lasted for several weeks.  He also had 
some mild dysphagia.  The assessment included small right 
thyroid nodule.  In October 1997, at Good Samaritan Hospital, 
the veteran underwent right thyroid lobectomy for further 
evaluation of the nodule, as well as subtotal excision of a 
right neck neoplasm.  Biopsy of the neck mass showed adenoid 
cystic carcinoma.   

The veteran submitted a February 1998 statement from P. 
Andersen, M.D.  Dr. Andersen stated that the veteran's tumor 
at presentation was quite large.  He explained the adenoid 
cystic carcinoma was known to be extraordinarily slow 
growing.  It was not uncommon for people to have the tumor 
for three to four years before it was discovered.  Dr. 
Andersen therefore felt it was likely that the tumor was 
present "during the time in question in 1994."  However, 
there was some debate as to how large it was and whether it 
would have been detectable.  

In a March 1998 rating decision, the RO denied service 
connection for adenoid cystic carcinoma of the trachea.  It 
determined that the claim was not well grounded because there 
was no nexus between the disorder and the period of the 
veteran's active duty service.  It explained that there was 
no diagnosis of throat condition or evidence of treatment 
that may have been diagnosed as adenoid cystic carcinoma in 
service.  Dr. Andersen's statement was considered speculative 
and not a definitive finding that the veteran had throat 
cancer at the time of his discharge from service.  The RO 
notified the veteran of the denial by letter dated in April 
1998 and sent to his address of record.  There was no 
indication that the letter was returned as undeliverable or 
otherwise not received by the veteran.  The veteran did not 
initiate an appeal of the March 1998 rating decision.       

The RO received the veteran's reopened claim for service 
connection for adenoid cystic carcinoma on April 3, 2002.  
Following receipt of private medical evidence and a VA 
examination, in a September 2002 rating decision, the RO 
reopened the claim and granted service connection for adenoid 
cystic carcinoma of the trachea with metastases to the lungs, 
effective from the date of the April 2002 claim.  

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.     

In this case, the veteran seeks an effective date earlier 
than April 3, 2002 for the award of service connection for 
adenoid cystic carcinoma, alleging that service connection 
should have been granted in the March 1998 rating decision.  
Review of the claims folder finds that the veteran was 
properly notified of that rating action but that he did not 
appeal the decision.  Therefore, the March 1998 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302.  Accordingly, it is only subject to reversal or 
amendment if it contains clear and unmistakable error.  
38 C.F.R. § 3.105(a).  

The veteran has alleged several errors in the previous 
adjudication of his claim that can be separated into two 
groups.  First, the veteran, though his representative, 
essentially argues that the evidence of record at the time of 
the March 1998 rating decision was sufficient to grant 
service connection.  In a November 2002 statement, he states 
that the grant of service connection in September 2002 was 
based on the same evidence as the denial in March 1998.  More 
specifically, in his February 2003 claim of clear and 
unmistakable error, the veteran argues that Dr. Andersen's 
statement showed that the cancer most likely started while he 
was on active duty.  He asserted that, if the RO had applied 
the reasonable doubt standard, service connection would have 
been granted in 1998.  Finally, during the April 2003 DRO 
informal conference, he states that he felt that Dr. 
Andersen's statement was not given the appropriate 
consideration in the March 1998 rating decision.   

The Board finds that this argument does not amount to a claim 
of clear and unmistakable error.  Review of the March 1998 
rating decision shows that the RO considered the statement 
from Dr. Andersen and found it an insufficient basis for 
granting the claim for the reasons stated.  The argument that 
the evidence was in fact sufficient to establish service 
connection is tantamount to disagreeing with the manner in 
which the RO weighed or evaluated the evidence.  Baldwin, 13 
Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.

The Board notes that the law in effect at the time of the 
March 1998 rating decision required that a claim for service 
connection be well grounded before it was adjudicated on its 
merits.  38 U.S.C.A. § 5107(a).  A claim that is well 
grounded is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  In 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
In addressing the well grounded requirement, the U.S. Court 
of Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999), determined that a 
medical opinion expressed in terms of "may," also implies 
"may not" and is too speculative to establish a plausible 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); accord 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Thus, the 
RO was entitled at that time to find that Dr. Andersen's 
statement was insufficient to render the claim plausible and 
therefore well grounded.  

Second, the veteran alleges that the tumor could have been 
found in service.  In a January 2003 statement, the veteran, 
through his representative, asserted that he complained of 
pain and swelling of the left ear while in service in May 
1985 and was treated for sore throat and nose and breathing 
problems in 1993.  He related that his oncologist believed 
that if a thorough examination of the upper airway had been 
completed then, the tumor would have been found.  In his 
March 2003 notice of disagreement, the veteran again alleges 
that he had reported having ear, nose, and throat problems 
during each re-enlistment physical.  He also complained of 
sore throat with loss of voice, swelling, breathing problems, 
and being unable to sleep, for which he was just given a 
preliminary check and treated as a cold with a sore throat.  
He felt that if he had been afforded a thorough examination 
with a specialist while on active duty, the tumor would have 
been detected, treated, and cured.  

The Board emphasizes that a claim of clear and unmistakable 
error under 38 C.F.R. § 3.105(a) applies only to adjudicative 
actions of the RO.  The veteran's assertion that a more 
thorough examination in service would have revealed the tumor 
provides no basis for finding factual or legal error by the 
RO in its March 1998 adjudication of his service connection 
claim.  In addition, to the extent that the veteran's 
arguments suggest his opinion that there was sufficient 
evidence in service of symptoms of what was ultimately 
diagnosed as adenoid cystic carcinoma, the Board again finds 
that such an assertion is merely disagreement with the RO's 
evaluation of the evidence and does not rise to the level of 
a valid claim of clear and unmistakable error.  Baldwin, 13 
Vet. App. at 5; Shockley, 11 Vet. App. at 214.

Accordingly, the Board finds that the veteran has not raised 
a valid claim of clear and unmistakable error in the March 
1998 rating decision.  Baldwin, 13 Vet. App. at 5; Fugo, 6 
Vet. App. at 44.  Therefore, the appeal is denied.   


ORDER

An effective date earlier than April 3, 2002 for the award of 
service connection for adenoid cystic carcinoma of the 
trachea with metastases to the lung on the basis of clear and 
unmistakable error in a March 1998 rating decision is denied.   




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

